           Case 1:20-cv-11120-VEC Document 37 Filed 03/19/21 Page          USDC1SDNY
                                                                                  of 2
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 3/19/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 JAWARA HEADLEY, A/K/A AND P/K/A                                :
 BRINX BILLIOINS, AN INDIVIDUAL,                                :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-11120 (VEC)
                            -against-                           :
                                                                :      ORDER
 UNIVERSAL MUSIC GROUP, INC., A                                 :
 DELAWARE CORPORATION, ONIKA TANYA :
 MARAJ-PETTY, A/K/A NICKI MINAJ,                                :
 INDIVIDUALLY, YOUNG MONEY                                      :
 ENTERTAINMENT, INC., A LOUISIANA                               :
 CORPORATION, CASH MONEY RECORDS, :
 INC., A LOUISIANA CORPORATION,                                 :
 REPUBLIC RECORDS, INC., A DELAWARE                             :
 CORPORATION AND TOKYO NINJA, LLC., A :
 DELAWARE CORPORATION,                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 18, 2021, Plaintiff filed an amended complaint, Dkt. 35;

        IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, at docket entry 27, is

dismissed as moot.

        IT IS FURTHER ORDERED that Defendants’ time to answer, move, or otherwise

respond to the First Amended Complaint will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Civil Rules unless the parties submit a joint stipulation

agreeing to an alternative schedule.

        IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge, they may submit a joint letter requesting a

referral.
        Case 1:20-cv-11120-VEC Document 37 Filed 03/19/21 Page 2 of 2




      The Clerk of Court is respectfully directed to terminate the open motion at docket entry

27.



SO ORDERED.
                                                       ________________________
Date: March 19, 2021                                      VALERIE CAPRONI
      New York, New York                                United States District Judge




                                               2
